 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.88 Filed 10/23/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                       Criminal No. 19-20793

v.                                                    Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                     Defendant.
                                            /

                     STIPULATION TO ADJOURN DATES
                      AND FIND EXCLUDABLE DELAY

      The parties stipulate and agree to adjourn the trial in this case from November

10, 2020, for at least 45 days. The parties also agree to adjourn the plea cutoff for at

least 30 days. The parties further stipulate, and jointly move for the Court to find,

that the time period between November 10, 2020, and the new trial date to be set by

the Court, qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7), because the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and Defendant in a speedy trial.

The parties are requesting this continuance and a finding of excludable delay for the

following reasons:

      1.     On November 8, 2019, Defendant was charged in a complaint with

receipt, distribution, and possession of child pornography. Defendant made his


                                           1
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.89 Filed 10/23/20 Page 2 of 8




initial appearance and was released on bond on November 12, 2019. He was indicted

on the same charges on December 2, 2019.

       2.    On March 10, 2020, Governor Gretchen Whitmer announced a state of

emergency following confirmed cases of COVID-19 in Michigan. President Donald

Trump declared a national state of emergency on March 13, 2020. COVID-19 has

infected thousands of people across all fifty states, the District of Columbia, and

Puerto Rico, resulting in numerous fatalities.

       3.    In order to slow the spread of the outbreak and lessen the load placed

on our healthcare systems, various restrictions have been imposed on travel, access

to public facilities, and government functions. As part of these efforts, on March 13,

2020, this court postponed indefinitely most in-court proceedings, including trials,

before district judges and magistrate judges in the Eastern District of Michigan in all

criminal (and civil) cases and matters, and it postponed indefinitely all grand jury

proceedings in the Eastern District of Michigan. See Administrative Order 20-AO-

021.

       4.    Most recently, on September 8 and 28, 2020, the Court issued

Administrative Order 20-AO-038 (Revised) and 20-AO-046. In Administrative

Order 038 (Revised), the Court noted that “[t]he threat to public health presented by

COVID-19 has not been abated.” The Court ordered that all courthouses of the




                                          2
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.90 Filed 10/23/20 Page 3 of 8




United States District Court for the Eastern District of Michigan shall remain closed

until further order of the Court.

      5.     On or about September 28, 2020, plea negotiations were ongoing. As

part of the negotiations, the parties agreed that certain investigative steps, by the case

agent, would help facilitate the resolution of the case. The parties required additional

time to allow the case agent to further his investigation with the hopes of reaching a

resolution in this case.

      6.     The case agent has completed the additional investigative work

requested by the parties. The government is waiting for a completed report. After

the government receives the report, it will be provided to defense counsel. The report

is an important part of plea negotiations and the final resolution of the case.

      7.     A failure to grant this continuance would unreasonably deny counsel

for the defendant and the attorney for the government the reasonable time necessary

for effective preparation, review of discovery, and plea negotiations, taking into

account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

      8.     The government sought concurrence and Defendant agrees that the

adjournment is in his best interest. The parties therefore request that the Court grant

a continuance of the trial date and the plea cut-off date, and further find that the delay

caused by this continuance should be deemed excludable time under 18 U.S.C.




                                            3
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.91 Filed 10/23/20 Page 4 of 8




§ 3161(h)(7)(A) because the ends of justice served by the granting of this

continuance outweigh the best interests of the public and the defendant in a speedy

trial.

IT IS SO STIPULATED.

Respectfully submitted,

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

s/Matthew Roth                              s/Raymond A. Cassar (with consent)
Matthew Roth                                Raymond Cassar
Devon Schulz                                Attorney for Defendant
Assistant United States Attorneys           30445 Northwestern Hwy., Suite 220
211 West Fort Street, Suite 2001            Farmington Hills, MI 48334
Detroit, Michigan 48226-3211                (248) 855-0911
(313) 226-9186                              ray@crimlawattorney.com
Matthew.roth2@usdoj.gov


Dated: October 19, 2020




                                        4
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.92 Filed 10/23/20 Page 5 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                       Criminal No. 19-20793

v.                                                   Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                    Defendant.
                                           /

                      ORDER ADJOURNING DATES
                    AND FINDING EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion to continue

the trial in this matter from November 10, 2020, for at least 45 days, and finds that

the time period from November 10, 2020, to the new trial date, to be set by the Court,

qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).

For the reasons described in the parties’ submission, and after considering the factors

listed in § 3161(h)(7)(B), the Court finds that the ends of justice served by granting

the parties’ requested continuance outweigh the best interests of the public and the

defendant in a speedy trial and that the time from November 10, 2020, to the new

trial date, to be set by the Court, qualifies as excludable delay under § 3161(h)(7).

Specifically, the Court finds that the delay is necessary for the following reasons:
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.93 Filed 10/23/20 Page 6 of 8




       1.    On November 8, 2019, Defendant was charged in a complaint with

receipt, distribution, and possession of child pornography. Defendant made his

initial appearance and was released on bond on November 12, 2019. He was indicted

on the same charges on December 2, 2019.

       2.    On March 10, 2020, Governor Gretchen Whitmer announced a state of

emergency following confirmed cases of COVID-19 in Michigan. President Donald

Trump declared a national state of emergency on March 13, 2020. COVID-19 has

infected thousands of people across all fifty states, the District of Columbia, and

Puerto Rico, resulting in numerous fatalities.

       3.    In order to slow the spread of the outbreak and lessen the load placed

on our healthcare systems, various restrictions have been imposed on travel, access

to public facilities, and government functions. As part of these efforts, on March 13,

2020, this court postponed indefinitely most in-court proceedings, including trials,

before district judges and magistrate judges in the Eastern District of Michigan in all

criminal (and civil) cases and matters, and it postponed indefinitely all grand jury

proceedings in the Eastern District of Michigan. See Administrative Order 20-AO-

021.

       4.    Most recently, on September 8 and 28, 2020, the Court issued

Administrative Order 20-AO-038 (Revised) and 20-AO-046. In Administrative

Order 038 (Revised), the Court noted that “[t]he threat to public health presented by


                                          2
 Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.94 Filed 10/23/20 Page 7 of 8




COVID-19 has not been abated.” The Court ordered that all courthouses in the

United States District Court for the Eastern District of Michigan shall remain closed

until further order of the Court.

    5.       On or about September 28, 2020, plea negotiations were ongoing. As

part of the negotiations, the parties agreed that certain investigative steps, by the case

agent, would help facilitate the resolution of the case. The parties required additional

time to allow the case agent to further his investigation with the hopes of reaching a

resolution in this case.

    6.       The case agent has completed the additional investigative work

requested by the parties. The government is waiting for a completed report. After

the government receives the report, it will be provided to defense counsel. The report

is an important part of plea negotiations and the final resolution of the case.

      IT IS THEREFORE ORDERED that the time from November 10, 2020, to

the new trial date, to be set by the Court, shall constitute excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that the ends of

justice served by the granting of the continuance outweigh the best interests of the

public and the defendant in a speedy trial.




                                            3
Case 2:19-cr-20793-GAD-APP ECF No. 25, PageID.95 Filed 10/23/20 Page 8 of 8




      IT IS FURTHER ORDERED that the following deadlines will apply to

these proceedings:

      Plea Cutoff: December 8, 2020 at 10:00 a.m.

      Trial:         January 5, 2021 at 9:00 a.m.

                                      IT IS SO ORDERED.


                                      S/Gershwin A. Drain
                                      HON. GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Entered: October 23, 2020




                                         4
